Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 12, 2018

The Court of Appeals hereby passes the following order:

A19A0651 & A19A0652. JOHN HUGHES v. STATE OF GEORGIA.

      These appeals were docketed on October 19, 2018, and appellant’s briefs
containing enumerations of error were due by November 19, 2018. As appellant has
failed to timely file briefs and enumerations of error with this Court, the appeals are
DISMISSED. See Court of Appeals Rule 23 (a).


      The Clerk is directed to send a copy of this order directly to Mr. Hughes.
Pursuant to Rowland v. State, 264 Ga. 872, 875 (2) (452 SE2d 756) (1995), and Reese
v. State, 216 Ga. App. 773, 775 (456 SE2d 271) (1995), Mr. Hughes is advised as
follows:


      Mr. Hughes, your appeals have been DISMISSED because no briefs and
enumerations of error were filed. If you have decided you do not want to appeal, you
need not do anything more. However, if you do still want to appeal, you may have
the right to an OUT-OF-TIME APPEAL -- but YOU MUST TAKE ACTION to
exercise that right by moving for an out-of-time appeal in the trial court. If your
motion for an out-of-time appeal is granted, the trial court should appoint an attorney
for you if you want one and cannot pay for one. If your motion for an out-of time
appeal is denied, you have the right to appeal that denial to this Court within thirty
days of the trial court’s decision.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 12/12/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.